                 1
                 2
                 3
                 4                                   UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                    ***
                 7    UNITED STATES OF AMERICA,                               Case No. 2:17-CR-21 JCM (EJY)
                 8                                            Plaintiff(s),                     ORDER
                 9             v.
               10     DANIEL BOYAR, et al.,
               11                                           Defendant(s).
               12
               13              Presently before the court is the matter of USA v. Boyar et al, case no. 2:17-cr-00021-JCM-
               14     EJY-4.
               15              The court will deny as moot defendant Barbara Lizardo’s (“defendant”) motion in limine.
               16     (ECF No. 329). Defendant pleaded guilty in this matter and was sentenced by the court on
               17     February 1, 2019. See (ECF No. 410). Therefore, defendant’s motion in limine to exclude
               18     evidence from trial is moot.
               19              Accordingly,
               20              IT IS SO ORDERED.
               21              DATED August 8, 2019.
               22
                                                                     __________________________________________
               23                                                    UNITED STATES DISTRICT JUDGE

               24
               25
               26
               27
               28

James C. Mahan
U.S. District Judge
